Citation Nr: 0622796	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-33 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to November 28, 1997 
for the grant of a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to July 
1963, and from December 1968 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina. 

The veteran's claim was previously remanded by the Board in 
May 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an effective date prior to November 28, 
1997 for the award of TDIU.  The RO returned the veteran's 
claims files to the Board on March 9, 2006 without 
consideration of additional pertinent evidence received from 
the veteran's attorney on March 6, 2006.  In an April 2006 
letter, the veteran's attorney stated that the veteran did 
not waive RO review of the recently submitted evidence.  
Therefore, the veteran's claim must be remanded to the RO for 
review of the additional evidence and issuance of a 
supplemental statement of the case.

The Court has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
December 2004 VCAA notice sent to the veteran does not 
provide adequate description of the information and evidence 
necessary to substantiate his claim.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should send the veteran a VCAA 
notice letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2005), to include a description of the 
information and evidence necessary to 
substantiate his claim for an earlier 
effective date for TDIU.

2.  The RO should readjudicate the 
veteran's claim considering all the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case which evaluates all the evidence 
submitted since the December 2005 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



